Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

Filed at 2-50 P om
/ 7,20 20
UNITED STATES OF AMERICA, _ sce

Deputy Clerk, U.S. District Court
Middle District of Georgia

 

V.
NO.: {29 -WAI- 28 (Toe)

CRIMINAL COMPLAINT

JAMES PERK MALONE,

Defendant

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to the
best of my knowledge and belief. On or about December 16, 2019 and January 29, 2020, in the MIDDLE
DISTRICT OF GEORGIA, the above-named defendant acted,

in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1).

I further state that I am a Task Force Officer with the Drug Enforcement Administration, and that this
complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: KI Yes O No

 

by TAL™
Koko w/e x ress
permission
STRIRLING LUKE aj a=
T.F.O. DEA

Attested to by the applicant in accordance with the requirements of Fed. R. Crim, P. 4.1
by telephone.

this [ST day of June 9 ZO

fi 2 Lyf

THOMAS Q. LANG
UNITED STATES MAGIST ry GE

 

 
Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 2 of 6

AFFIDAVIT

1, R. S. Luke, a Task Force Officer of the Drug Enforcement Administration (DEA), United States
Department of Justice, and Affiant herein, first being duly sworn depose and state the
following:

1. Affiant is an investigator and law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7). Affiant is an officer of the United
States, who is empowered to conduct investigations of, and make arrests for, the offenses
enumerated in Title 18, United States Code, Section 2516. Affiant is currently assigned as a
OCDETF Task Force Officer (TFO) with the United States Drug Enforcement Administration
("DEA"), Columbus Resident Office of the Atlanta Field Division. Your Affiant is also
employed by the Georgia Bureau of Investigation (GBI) in Sylvester, Georgia as a Special
Agent (SA) assigned to conduct narcotic investigations. Your Affiant has been employed by
the GBI since 2007.

2. Affiant has conducted and participated in hundreds of investigations into the unlawful
importation, possession with the intent to distribute, and distribution of controlled
substances and the associated conspiracies, in violation of Title 21, United States Code,
Sections 841(a)(1), 843(b), 846, 952(a), and 963. Affiant has participated in several drug
investigations utilizing court authorized electronic surveillance pursuant to Title 18, United
States Code, Section 2518. Affiant has also received training and conducted investigations
of offenses involving the laundering of monetary instruments, and attempts and
conspiracies to do the same, in violation of Title 18, United States Code, Sections 2, 1956,
1956(h) and 1957. Through investigations, training, discussions with other law enforcement
officers, and debriefings of cooperating defendants, confidential sources, and other
witnesses in the illegal possession, distribution and trafficking of controlled substances,
Affiant is familiar with the methods of operation typically utilized by drug traffickers.
Affiant knows that drug traffickers often require the use of a telephone to negotiate times,
places, and schemes for importing, possessing, concealing, and distributing controlled
substances and for arranging the disposition of proceeds derived from the sale of controlled
substances. Through his experience, Affiant is also familiar with the types and amounts of
profits made by narcotics dealers; the methods, language and terms, which are used to
disguise the source and nature of their illegal drug dealings; and the methods used by drug
traffickers to thwart detection, arrest, and lawful proof of evidence of their wrongful

activities.

Page 1 of 5
10.

Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 3 of 6

That | make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews by myself and other law enforcement agents,
communications with others who have personal knowledge of the events and
circumstances described herein, and information is provided for the limited purpose of
establishing probable cause and does not contain all details or all facts of which | am aware
relating to this investigation.

1am currently conducting an investigation on James Perk Malone, for possession with intent
to distribute methamphetamine, a violation of Title 21 USC 841 (a) (1) and 841 (b) (1).

James Malone, hereinafter referred to as Malone, resides at 613 16" Avenue, Apartment 51, Albany,
Georgia. Malone is in control of daily operations involving the distribution of controlled substances
at 520 9 Avenue, Albany, Dougherty County, Georgia, hereinafter referred to as 520 9" Ave.

A check of the Georgia Department of Labor indicated that Malone has no employment records for
the last four quarters of reported data.

Malone is a convicted felon. A check of Albany Water, Gas, and Light records indicates that Malone
is the subscriber for services at 613 16" Avenue, Apt 51, Albany, Georgia.

On December 16, 2019, a confidential source, hereinafter referred to as CS-1, telephonically
contacted Malone to arrange for the purchase of eight (8) ounces of methamphetamine. Malone
instructed CS-1 to meet with Malone at 520 9" Ave to complete this purchase. CS-1 met with
Malone in the rear portion of the yard at 520 9" Ave and provided Malone with $3,200. Malone
provided CS-1 with eight ounces of methamphetamine. The methamphetamine was submitted to a
crime lab which indicated a net weight of 208 grams, with a purity of 98%.

On January 29, 2020, CS-1 telephonically contacted Malone in reference to the purchase of one
pound (16 ounces) of methamphetamine. Malone agreed to complete the purchase at 520 9" Ave.
Prior to the arrival of CS-1, surveillance footage captured Shannon Mason, driving the 2000 Honda
Accord, parking her vehicle in area of the back yard of 520 9" Ave. Shannon Mason exited her
vehicle, holding an object under her jacket and walked to the storage building behind 520 9" Ave.
Shannon Mason walked inside of that building, staying for a brief period of time inside of the
building. Shannon Mason then exited the storage building and stood in front of the doorway to the
storage building. Based on Shannon Mason’s actions, it appeared that Shannon Mason was
guarding the methamphetamine while waiting on the arrival of CS-1. CS-1 arrived at 520 9" Ave and
met with Shannon Mason and James Malone inside of the storage building. CS-1 then completed a
one-pound methamphetamine transaction with Shannon Mason and James Malone in exchange for
$5,700.00. A field test indicated positive results for methamphetamine. Crime lab results are
currently pending.

On February 21, 2020, agents executed a state search warrant at 520 9 Ave. Inside of the
residence at 520 9" Ave, agents located a loaded Taurus 9mm pistol and 2 cellular telephone. In the
kitchen cabinets, agents located several boxes of unused syringes. A number of outbuildings were
searched as a part of the backyard search. In the building located in the southwest corner of the
yard, agents located Narcan Nasal Spray (a product used to reverse opioid overdoses), syringes and

Page 2 of 5
11.

12.

13.

14.

15.

16.

17.

Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 4 of 6

a pellet rifle. In the building located in the southeast corner of the yard, agents located a metal box
containing corners which had been removed from flip-n-fold sandwich baggies. Agents recovered a
razor blade, a digital scale, US Currency totaling approximately $800, a prescription bottle
containing 11 pills, and a syringe.

On February 21, 2020, a state search warrant was executed at Malone’s 613 16" Avenue, Albany,
Georgia apartment and resulted in the recovery of $42,592.

On February 21, 2020, James Malone was arrested at another location for state of Georgia arrest
warrants for multiple counts of sale of controlled substances not outlined in this affidavit. James
Malone was interviewed after having been advised of his Miranda rights. James Malone initially
stated since he had not been caught with any drugs there was really nothing for him to talk about
but that if he had been he would have owned up to it. Malone explained that he spent a good deal
of time in the 500 block of 9th Avenue just hanging out. Malone described that for as long as he
could remember that drugs had been sold in that area. He described past instances in which
customers had approached him looking for drugs. He would refer those persons to Patricia Odom.
James Malone would take their money, direct them to Patricia Odom to obtain the drugs and have
Patricia Odom give the drugs to the customer. James Malone estimated that this probably
happened 2-3 times per week. James Malone further stated that if the customer sought to make a
small purchase of less than 1 gram of heroin, he would refer them to the Superior Creek Lodge
explaining that they did not break up their grams on 9th Avenue.

James Malone admitted that the Narcan at 9th Avenue was his and that some had been
administered to one of the customers. He further admitted having sold Narcan to others in the past.
Malone stated that the last time he participated in the sale of on 9th Avenue was 2/17/2020. He
stated on that occasion he sold 20 hydrocodone pills. He went on to say that he prefers to sell
heroin because he makes more money. He described a recent transaction with Raymond Cook
where he and Raymond Cook each made $30.

James Malone was booked into the Dougherty County jail and was subsequently released on bond
on February 22, 2020.

Law enforcement continued to conduct surveillance of 520 9 Ave which indicated that James
Malone was continuing to distribute controlled substances.

On Wednesday, Apri! 18, 2020, the Albany-Dougherty Drug Unit contacted individuals at 520 9th
Avenue due to citizen complaints about drug distribution in the area of 520 9th Avenue. Albany-
Dougherty Drug Unit members made contact with James Malone at 520 9th Avenue. A search of
520 9th Avenue to include the outbuilding at the rear of the yard resulted in the recovery of no
items of investigative value.

On Thursday, April 30, 2020, agents of the GBI and troopers of the Georgia State Patrol conducted a
traffic enforcement operation in the area of 520 9th Avenue targeting subjects departing from 520
9th Avenue. Agents observed multiple vehicles arrive at the rear of 520 9th Avenue in the alley (an
alley which separates 9th Avenue from 8th Avenue, running parallel to 9th and 8th Avenue) and
depart the location within minutes. Multiple vehicles leaving 520 9th Avenue were stopped by GSP
which resulted in three arrests in Dougherty County for possession of controlled substances.

Page 30f5
18.

19.

20.

21.

22.

23.

24.

Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 5 of 6

Cooperating Defendant 1, hereinafter referred to as CD-1, was arrested for possession of controlled
substances (four oxycodone pills and approximately one-half gram of heroin). CD-2 was arrested for
possession of controlled substances (approximately one and one-half gram of heroin and
approximately one gram of methamphetamine). CD-3 was arrested for possession of controlled
substances (approximately one gram of methamphetamine). Agents observed the three subjects
listed above at 520 9th Avenue prior to being stopped by GSP. Agents conducted interviews with
the individuals arrested. After the interviews, each subject was booked into the Dougherty County
Jail.

After being advised of and waiving Miranda, CD-1 essentially stated that CD-1 has been using
controlled substances for approximately eight years. CD-1 was introduced to James Malone by a
friend. CD-1 usually calls or text messages James Malone at cellular telephone number 470-542-
1166. CD-1 has purchased approximately $80.00 worth of heroin or pain pills from Malone every
day or every other day for the last year. On Thursday, April 30, 2020, CD-1 purchased four
oxycodone pills and one-half gram of heroin for $160.00 from James Malone.

After being advised of and waiving Miranda, CD-3 essentially stated that CD-3 picked up CD-2 froma
liquor store and drove him to a place to get drugs. CD-3 was not sure of the place but believed it was
called 9th Street. CD-3 went in with CD-2 on $100.00 but did not specify what drugs to get. CD-3 was
not expecting to get methamphetamine or heroin but was expecting to get drugs.

After being advised of and waiving Miranda, CD-2 essentially stated that CD-2 had purchased the
suspected heroin located by the Troopers from a white male known only as "Markey" from "the
trap" off of 8th Avenue. CD-2 and CD-3 each provided money to make the purchase with the total
being $100.00. CD-2 was the only person that got out of the vehicle and conducted the transaction.
CD-2 explained how this was protocol if the people at the trap did not know someone (referring to
CD-3). There was a second unknown white male present at the trap when CD-2 made this purchase.

CD-2 detailed how CD-2 had been purchasing illegal controlled substances from subjects at 520 9th
Avenue for 5 years. CD-2 described a black male known as Malone as the primary person
distributing controlled substances from 520 9th Avenue. CD-2 began buying pills years ago and
eventually transitioned to heroin. CD-2 would purchase users amounts of heroin from 520 9th
Avenue sometimes 2 or 3 times a day, almost every day. CD-2 admitted to having purchased $40.00
worth of heroin earlier this date when CD-2 was alone and driving CD-2 Grandmother's van at 520
9th Avenue. CD-2 had already snorted that heroin prior to getting with CD-3.

CD-2 made two purchases of heroin from Malone the day before (meaning Wednesday April 29,
2020). CD-2 purchased $50.00 worth of heroin one time and then about $60.00 or $80.00 worth of
heroin the second time.

On May 12, 2020, yet another state search warrant was served at 520 9% Ave. James Malone and
Laura Ann Dungee-Ali were located at 520 gtt Ave. In the immediate area of James Malone in the
backyard of 520 9" Ave, Agents recovered four separate quantities of methamphetamine packaged
for distribution, heroin, three Oxycodone Hydrochloride 30 mg tablets, and $2450.

Page 40f5
Case 1:20-mj-00028-TQL Document1 Filed 06/01/20 Page 6 of 6

25. Based on the above stated facts, | have probable cause to believe that James Perk Malone
did commit the crime of possession with intent to distribute controlled substances and
distribution of controlled substances on multiple instances as set forth above, in violation of

Title 21 USC 841 (a) (1) and 841 (b) (1).
by TOL

ob, | eX ress
R,§, Lhe permission
R. §. LUKE-Task Force Officer
Drug Enforcement Administration

Pursuant to Federal Rule of Criminal Procedure 4.1, i contents of the present affidavit

were telephonically sworn to me on this lst day of June, 2020.

thank LEZ

Thomas Q. Langstaft 7
United States Magistrate Judg

Page 5 o0f5
